Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Lui US 2011/0049580 and Connah US 2006/0261473 does not anticipate or renders obvious the claimed invention:
A device having a main electrode pads being electrically connected to main electrodes of the semiconductor switching elements, the first wires electrically connecting the main electrode pads to the main electrode control pattern; and respective control electrode pads and respective second wires provided to correspond to the plurality of semiconductor switching elements, the control electrode pads being electrically connected to control electrodes of the semiconductor switching elements, the second wires electrically connecting the control electrode pads to the control electrode control pattern, wherein a wiring inductance of a second path formed to extend through the second wires and the control electrode control pattern between the control electrode pads of the 
A device having a third wire that electrically connects the main electrode control patterns to each other between the plurality of the insulating substrates; and a fourth wire that electrically connects the control electrode control patterns to each other between the plurality of the insulating substrates, wherein the plurality of semiconductor switching elements have first and second semiconductor switching elements respectively mounted on first and second insulating substrates of the plurality of insulating substrates, a third path is formed to extend through the first and third wires and the main electrode control patterns of the first and second insulating substrates between the main electrode pads of the first and second semiconductor switching elements, a fourth path is formed to extend through the second and fourth wires and the control electrode control patterns of the first and second insulating substrates between the control electrode pads of the first and second semiconductor switching elements, and a wiring inductance of the fourth path is larger than a wiring inductance of the third path, and the number of the third wires is larger than the number of the fourth wires.
Lui shows in fig.2A, a device that includes numerous leadframe sections 30a, 30b, 30c and 30d. Each of the leadframe sections 30b, 30c and 30d has a plurality 
Connah discloses in FIG. 2A, a package 200a that includes substrate 202 and a plurality (i.e., two or more) of terminal leads, such as leads 210, 212, 214, 216, 218, and 220. Device package 200a also includes at least one semiconductor device, such as device 221, disposed on a top surface 202a of substrate 202, and includes a plurality of wire bonds, such as wire bonds 232, 233, 234, 235, 236, and 237, that electrically connect the electrodes of device 221 to terminal leads 210-220, as further described below. A housing 201 covers at least a portion of the top surface 202a of substrate 202, including device 221, wire bonds 232-237, and a portion of terminal leads 210-220.
Both Lui and Connah do not disclose the claimed limitation highlighted above.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 25-44 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813